Citation Nr: 0925984	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left hip disability.

2.  Entitlement to an increased rating for a left hip 
disability, status post total arthroplasty, currently rated 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a low back 
disability, to include as secondary to his service-connected 
left hip disability, and denied his claim of entitlement to a 
rating higher than 50 percent for a left hip disability.  In 
March 2009, the Veteran testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  The Veteran developed lumbar disc disease, at least in 
part as a result of his service-connected left hip 
disability.

2.  For the period prior to June 16, 2006, the Veteran's left 
hip disability was productive of no more than moderately 
severe residual weakness, pain or limitation of motion 
following implantation of the prosthesis.

3.  Since June 16, 2006, the Veteran's left hip disability 
has been productive of markedly severe residuals of weakness, 
pain or limitation of motion following implantation of the 
prosthesis.




CONCLUSIONS OF LAW

1.  Lumbar disc disease is proximately due to or the result 
of the service-connected left hip disability.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

2. For the period prior to June 16, 2006, the criteria for a 
rating in excess of 50 percent for the service-connected left 
hip disability, status post total arthroplasty, were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Code 5054 (2008).

3.  For the period beginning on January 16, 2006, the 
criteria for an increased rating of 70 percent for the 
service-connected left hip disability, status post total 
arthroplasty, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, DC 5054.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the claim for service connection for a low 
back disability, the Board finds that given the favorable 
disposition of the claim, a discussion regarding VA's duties 
to notify and assist the Veteran with respect to this claim 
is not necessary.

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
the notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
July 2005, prior to the initial AOJ decision on his claim for 
an increased rating.  This letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The Board 
acknowledges that this notice letter did not fully meet the 
requirements set forth in Vazquez-Flores.  This error, 
however, did not affect the essential fairness of the 
adjudication.  Specifically, the Veteran was advised in the 
pre-adjudicatory notice that he must provide evidence 
demonstrating a worsening or increase in the severity of his 
disability, and that such information could include different 
types of medical and lay evidence and statements from people 
with personal knowledge of his symptoms.  In addition, he was 
notified that it was his responsibility to support the claim 
with appropriate evidence.  The Veteran responded to the 
notice sent and identified medical evidence in connection 
with his claim, which indicates he affirmatively demonstrated 
his understanding of the need to provide VA with information 
and evidence to support his claim.  Further, the Veteran 
demonstrated actual knowledge that he needed to show the 
effect that the worsening of his service-connected 
disabilities had on his employment and daily life as he 
submitted statements indicating that his left hip disability 
had worsened since the date of the last evaluation.  In 
addition, in March 2009 testimony before the Board, the 
Veteran acknowledged that he was not entitled to a higher 
rating of 90 percent for his left hip disability, absent 
evidence demonstrating that his left hip disability required 
the use of crutches.

Post-adjudication, the Veteran was sent a statement of the 
case in November 2005 that notified him of the Diagnostic 
Codes that contain the criteria of what is necessary to show 
entitlement to higher disability ratings for his hip 
disability.  Furthermore, the statement of the case advised 
the Veteran of which Diagnostic Codes were relevant to his 
claim and the rating criteria and the range of severity for 
each Diagnostic Code.  Thus, the Board finds that any 
deficiencies in the pre-adjudicatory notices provided to the 
Veteran are nonprejudicial as the Veteran either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Consequently, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

As to VA's duty to assist, VA outpatient and private 
treatment records have been obtained and associated with the 
claims file.  In addition, the Veteran testified before the 
Board.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with an appropriate VA examination in 
August 2005.  The Board concludes there is sufficient 
evidence to rate the service-connected conditions.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that he developed a low back disability 
as a result of his service-connected left hip disability.  He 
acknowledges that in August 2004 he sustained an intervening, 
work-related injury of his low back (L4-5 disc herniation), 
but asserts that he had developed a low back disability as a 
result of an altered gait associated with his left hip 
disability prior to sustaining the additional injury in 
August 2004.  He argues that because his back disability is 
at least in part related to his service-connected left hip 
disability, he is entitled to service connection.

The Veteran's service treatment records demonstrate 
complaints of left hip pain related to aseptic necrosis of 
the left femoral head but do not demonstrate complaints or 
diagnoses of back problems.  On Medical Board Evaluation in 
February 1978, the Veteran was noted to be able to walk 
without an apparent limp, although he did experience 
subjective pain with ambulation.  It was recommended that he 
be discharged from service as a result of his hip disability.

Post-service clinical records demonstrate that the Veteran 
continued to experience left hip pain after his discharge 
from service.  Records dated in January 1992 show that the 
Veteran sought treatment for complaints of left hip pain that 
caused him to limp.  He was observed at that time to walk 
with a mild limp.

The Veteran's left hip discomfort progressively worsened, 
requiring total left hip arthroplasty in August 1993.  
Records post-dating the surgery show that he continued to 
experience greater pain than had been anticipated.  In 
November 1995, he was noted to walk with a limp.

In October 1998, the Veteran complained of low back pain that 
radiated to the lateral aspect of his left hip and down to 
the left ankle.  He stated that he did not currently require 
the use of assistive devices although he acknowledged having 
difficulty walking greater than six blocks, or with climbing 
stairs.  No assessment regarding his back, however, was made.

In February 2003, the Veteran again complained of back pain.  
X-ray examination of the lumbar spine revealed minimal bone 
spurring.

On August 19, 2004, the Veteran sustained an acute work-
related injury of his lumbosacral spine while lifting a 
garbage can weighing approximately 90 lbs.  Approximately one 
week after the injury, the Veteran underwent neurosurgical 
evaluation.  At that time, he reported experiencing low back 
pain for over a year.  He stated that he had recently 
developed increasing pain in the middle of his low back that 
radiated to his right buttock and thigh.  The pain had become 
more intense over the last two to three months.  He also 
described a history of low back spasms that were at times 
intense.  On physical examination, he was observed to walk 
with a steady but guarded gait.  MRI examination revealed a 
bulging disc at L4-5 on the right.  There was also mild 
bilateral facet arthropathy.  He was assessed with a recent 
increase in chronic low back pain.

In an October 2004 letter to the Veteran's employer, his 
treating physician stated that the Veteran had sustained an 
on-the-job injury of his low back and since that time had 
continued to experience low back pain associated with 
degenerative disc disease of the lumbar spine.  Because his 
work at the Post Office was physically demanding, he had a 
risk of re-injuring his back with repeated bending and 
lifting.

A December 2004 record of treatment shows that the Veteran 
reported that his back pain was less severe but was 
exacerbated by changes in the weather.  The physician noted 
that the Veteran had not had any real trouble with his back 
prior to the August 2004 injury at work.  

In March 2005, the United States Department of Labor denied 
the Veteran's claim for worker's compensation benefits.  The 
Veteran reported to VA and his private physicians that the 
reason for the denial of his claim was that the Department of 
Labor had determined that his low back disability was related 
to his service-connected hip disability rather than to the 
injury sustained at work.  In September 2006, the Department 
of Labor denied VA's request for the records associated with 
the Veteran's worker's compensation claim, citing that the 
Veteran had not expressly authorized the release of those 
records.  In October 2006, VA requested that the Veteran 
provide his authorization for the release of the records.  
The Veteran, however, did not provide his release, and the 
records accordingly have not been obtained.  A document dated 
in October 2005, however, from the U.S. Department of Labor, 
shows that the Veteran's back disability was felt to have 
developed as a result of his hip disability, and to have been 
aggravated as a result of the August 2004 work-related 
injury.

The Veteran underwent VA examination of his back in August 
2005.  At the time of the examination, the Veteran reported 
the onset of severe back pain in August 2004.  He did not 
claim that the back disability was related to his hip 
disability.  The examiner, as a result, determined that the 
Veteran's low back disability was completely unrelated to his 
left hip disability, and instead was directly related to the 
work-related injury in August 2004.  In a September 2006 
addendum to this examination, the examiner again stated that 
there was no relationship between the hip condition and the 
back condition.  The lumbar spine problem, again, was 
directly related to the on-the-job injury at the Post Office.

In support of his claim, the Veteran submitted an October 
2005 letter from his treating physician.  In this letter, the 
physician stated that he had been treating the Veteran since 
1994.  Throughout that time, the Veteran had had longstanding 
problems with his hip and low back.  It stood to reason that 
if one had a deformed hip and walked with a limp, as the 
Veteran did, that one would sustain more significant and more 
progressive disk and joint disease of the spine than one 
otherwise would.  In this regard, the August 2004 injury was 
an aggravation of a chronic condition, rather than a new 
injury or disability.  This was in line with the findings of 
the U.S. Department of Labor, which denied the Veteran's 
claim for worker's compensation, that the Veteran had a 
longstanding chronic back disorder related to his hip 
disorder.  Based upon the above, it was more likely than not 
that the Veteran's current back issues were related to his 
left hip disability.  His left hip disability had created the 
premature degeneration of his lumbar spine.

An additional letter from a colleague of the physician who 
wrote the October 2005 letter, dated in October 2008, stated 
that it was the opinion of the physicians in their practice 
that the Veteran's low back disability developed a result of 
his left hip disability.

The probative value of a medical opinion is evaluated based 
upon the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Although the VA examiner determined that it was less likely 
than not that the Veteran's low back disability was causually 
related to his left hip disability, the Board concludes that 
this opinion is entitled to less probative weight than the 
opinions of the Veteran's private treating physicians because 
in determining that the Veteran's low back disability was 
directly related to the August 2004 work-related injury, the 
VA examiner did not consider the history of the Veteran's 
complaints of low back pain pre-dating the August 2004 work-
related injury.  The Veteran's treating physicians in 
contrast considered the lengthy period of time over which the 
left hip disability had affected his ability to walk, and the 
impact that the limp associated with the left hip disability 
had had on his low back, resulting in a low back disability 
(degenerative changes) that pre-existed the additional injury 
sustained in August 2004.  The August 2004 injury, then, 
amounted to an aggravation of a pre-existing low back 
disability.  

Because the Veteran's low back disability has been determined 
to be at least in part related to his service-connected left 
hip disability, the Board concludes that the preponderance of 
the evidence is in favor of the claim for service connection, 
and that service connection for a low back disability, 
secondary to the service-connected left hip disability, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52 (1993).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's left hip disability is rated 50 percent 
disabling under DC 5054, which pertains to total hip 
replacement.  See 38 C.F.R. § 4.71a, DC 5054.  Diagnostic 
Code 5054 provides for a 50 percent rating where there are 
moderately severe residuals of weakness, pain, or limitation 
of motion.  A 70 percent rating is warranted for markedly 
severe residual weakness, pain, or limitation of motion.  A 
90 percent rating is warranted for painful motion or weakness 
such as to require the use of crutches.  Finally, a hip 
replacement warrants a 100 percent rating for one year 
following the implantation of the prosthesis with a minimum 
of a 30 percent rating thereafter.  38 C.F.R. § 4.71a, DC 
5054.

Clinical records dated from May 2004 to August 2005 show that 
the Veteran routinely complained of left hip pain.  Physical 
therapy records dated in July and September 2004 show that 
the Veteran had "moderate" loss of flexibility in his lower 
extremities.  He had 5/5 strength in the bilateral lower 
extremities, except for the bilateral hips, which measured 
4+/5.  In July 2005, he complained of increased left hip 
pain.  Motor strength at that time was 4/5 at the left hip.  
Treatment records dated from May 2004 to August 2005 
otherwise do not show that the precise ranges of motion of 
the Veteran's left hip were recorded.

The Veteran underwent VA examination in August 2005.  At the 
time of the examination, he reported that his left lower 
extremity occasionally gave way without warning.  He 
described experiencing anterior thigh pain that was sharp in 
nature.  He stated that occasionally he felt as though his 
left hip was locking when it was not actually locking.  He 
was currently employed as a custodian for the U.S. Post 
Office.  His duties included sweeping and emptying small 
trash cans.  He estimated that he had missed approximately 5 
days of work in the past year as a result of his left hip 
disability.  He denied experiencing increased limitation of 
the range of motion of his left hip with repetitive use, or 
incapacitating flare-ups of left hip pain.  He did not 
require the use of assistive devices for ambulation.  He 
described limitation of function associated with his back 
disability.

Physical examination of the left hip revealed active and 
passive flexion to 90 degrees, external rotation to 50 
degrees, and abduction to 45 degrees.  Hip dislocation 
precautions were observed; therefore, flexion past 90 degrees 
was not tested.  There was no tenderness over the groin or 
thigh with deep palpation.  Repetitive motion was tested with 
no increased pain or loss of range of motion.  There was no 
additional weakness, fatigue, or incoordination.  Motor 
strength was 5/5 in both lower extremities.  He was intact 
neurologically.  He was observed to walk with a normal gait, 
with the exception of a slightly slow and short stride 
length.  There was no limp.  He did not require the use of 
assistive devices.

Clinical records dated from August 2005 to February 2009 show 
continued, routine complaints of left hip pain.  Beginning in 
January 2006, the Veteran complained of increased severity of 
his left hip disability.  Clinical records dated on January 
16, 2006, show that the Veteran had 3/5 motor strength in his 
left hip abductors, flexors, and left leg extensors and 
flexors.  In September 2006, the Veteran was noted to be 
ambulating with a Trendelenberg-type gait, although there 
were no objective signs of discomfort during ambulation at 
that time, and his stance was negative for Trendelenberg 
indications.  Records dated throughout this period show 
increased pain and instability of the left lower extremity 
but do not show that the precise ranges of motion of the left 
hip were recorded.

In March 2009 testimony before the Board, the Veteran stated 
that his left hip disability had worsened since the August 
2005 examination.  He stated that he continued to experience 
sharp, shooting pains in his left hip, for which he took 
morphine.  His disability had worsened, however, in that he 
fell frequently, and was forced to take three to four days 
per month off of work as a result of his left hip pain.  He 
stated that the number of days he missed worked as a result 
of his left hip disability had resulted in him being "red-
flagged."  He now required the use of a cane for assistance 
with ambulation.  He stated that while at work he did not use 
a cane, but explained that this was because he was required 
to always have a cart with him while at work.  Having the 
cart with him rendered the use of a cane impractical.  
However, he leaned on the cart in order to support his left 
hip.  He denied having to use crutches as a result of his 
left hip disability.

The treatment records and August 2005 report of VA 
examination show that throughout the pendency of the appeal, 
the Veteran had noncompensable limitation of motion of the 
left thigh.  In order to be entitled to a compensable rating 
based upon limitation of motion of the thigh, the Veteran 
would have had to have abduction limited to 10 degrees or 
flexion limited to 45 degrees.  Here, while the Veteran had 
limitation of motion described as "moderate," on VA 
examination in August 2005, he had abduction to 45 degrees, 
and flexion to 90 degrees.  Thus, even were his left hip 
disability not rated under DC 5054, which contemplates 
limitation of motion resulting from a total arthroplasty, he 
would not be entitled to a compensable evaluation based 
strictly upon limitation of motion.  Even an additional 10 
percent loss of functionality would not meet the criteria for 
a compensable rating based upon limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Next, the Board finds that the Veteran is not entitled to a 
higher rating under DC 5054, for the period prior to January 
16, 2006.  While the Veteran complained of left hip pain 
prior to January 16, 2006, the range of motion of his left 
hip was noncompensably disabling, and the motor strength of 
his left hip measured 4/5 or better.  As of January 16, 2006, 
however, the motor strength measured 3/5, and he reported 
increased frequency of falls and instability of the left leg 
as a result of that decreased strength.  Prior to January 16, 
2006, the Veteran did not require the use of an assistive 
device for ambulation.  However, since then, he has required 
the use of a cane, with the exception of while he is at work, 
when he leans on the cart he is required to keep with him at 
all times.  Because the Veteran was shown to have increased 
weakness as of January 16, 2006, and not earlier, the Board 
concludes that as of January 16, 2006, he was entitled to a 
higher rating of 70 percent for his left hip disability, 
based upon residuals of a left hip arthroplasty that resulted 
in markedly severe residual weakness, pain or limitation of 
motion.  The Board finds a rating higher than 70 percent is 
not warranted, as the Veteran's left hip disability does not 
require the use of crutches.

Prior to his left hip replacement, the Veteran was diagnosed 
with arthritis. 38 C.F.R. § 4,71a, DC 5010. However, in order 
to be eligible for a separate rating under this diagnostic 
code, the Veteran must not qualify for compensation under the 
diagnostic codes pertaining to limitation of motion.  See 38 
C.F.R. §§ 5003, 5010.  As discussed above, the Veteran here 
does not qualify for compensation on the basis of limitation 
of motion.  However, the Veteran in this case has been 
awarded 50 and 70 percent disability ratings under DC 5054.  
Under DC 5010, a 10 percent rating is warranted where there 
is X-ray evidence of arthritis involving two or more major 
joints or involving two or more minor joint groups.  
38 C.F.R. §§ 5003, 5010.  A 20 percent evaluation is not 
warranted unless X-ray evidence shows involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  As noted above, the 
hip is considered a major joint.  In this case, however, 
there is no current evidence of arthritis in the left hip, as 
the left hip has been replaced by a prosthesis.  Even 
assuming arguendo that there was arthritis in his left hip, 
the Board finds that Diagnostic Code 5054 and the limitation 
of motion codes are not mutually exclusive, and that a 
separate rating under DC 5010 therefore cannot be awarded. 
Diagnostic Code 5054 directs that a prosthetic hip will be 
rated 30 percent disabling, at minimum.  Where there is 
moderately severe residual weakness, pain, or limitation of 
motion, rated by analogy to DC 5252, a 50 percent rating is 
warranted.  In this case, the Veteran's limitation of motion 
is considered noncompensable. Accordingly, his left hip 
disability is rated under DC 5054. Because his disability is 
rated under DC 5054 rather than under the limitation of 
motion codes, the Board finds that even if he did have 
arthritis in his left hip, the 50 and 70 percent ratings 
under DC 5055 provide the requisite compensation for painful 
motion due to arthritis and he is not entitled to a separate 
10 percent rating under DC 5010.  See also 38 C.F.R. § 4.14 
(2008) (evaluation of the same manifestations under different 
rating codes is to be avoided).

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
left hip disability, but findings supporting ratings higher 
than 50 percent for the period prior to January 16, 2006, and 
higher than 70 percent since January 16, 2006, have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  While the Veteran is limited in his 
ability to perform certain tasks, the record reflects that 
the Veteran continues to work at his job, despite his left 
hip pain.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence, however, demonstrates that throughout the 
pendency of the appeal, a rating higher than 50 percent for 
the period prior to January 16, 2006, and higher than 70 
percent since January 16, 2006, have not been warranted.  The 
benefit of the doubt has been given to the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar disc disease is granted.

For the period prior to January 16, 2006, a rating higher 
than 50 percent for a left hip disability, status post total 
arthroplasty, is denied.

Since January 16, 2006, an increased rating of 70 percent for 
a left hip disability, status post total arthroplasty, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


